AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                   v.                                                   (For Revocation of Probation or Supervised Release)


                                                                        Case No.         1:13CR10015-001
            REBECCA ANN CLARK
                                                                        USM No.          11435-010
                                                                                                     Alex Wynn
                                                                                                 Defendant’s Attorney
THE DEFENDANT:
                                                        Mandatory and Special
    admitted guilt to violation of condition(s)                                         of the term of supervision.
                                                        Condition listed below
    was found in violation of condition(s) count(s)                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                             Violation Ended
One                          Mandatory Condition – Use of Controlled Substance                               02/05/2019
Two                          Mandatory Condition – Use of Controlled Substance                               02/20/2019
Three                        Mandatory Condition – Use of Controlled Substance                               06/03/2019
Four                         Special Condition #2 – Fail to comply w/ Drug Treatment                         06/03/2019
Five                         Mandatory Condition – Use of Controlled Substance                               06/17/2019


       The defendant is sentenced as provided on page 2 through 2                   of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                            and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              0102                                       August 12, 2019
                                                                                            Date of Imposition of Judgment
Defendant’s Year of Birth:         1966
                                                                                               /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                          Signature of Judge
                   Hampton, Arkansas
                                                                           Honorable Susan O. Hickey, Chief U.S. District Judge
                                                                                               Name and Title of Judge



                                                                                                 August 14, 2019
                                                                                                         Date
AO 245D (Rev. 11/16)     Judgment in a Criminal Case for Revocations
                         Sheet 2— Imprisonment

                                                                                                   Judgment — Page   2       of   2
DEFENDANT:                  REBECCA ANN CLARK
CASE NUMBER:                1:13CR10015-001

                                                                IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :         Nine (9) months with credit for time served in federal custody. No term of supervised release to
                       follow.




        The court makes the following recommendations to the Bureau of Prisons:

        Drug treatment programs available and placement at the Ft. Worth women's facility




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                         a.m.           p.m.       on                                     .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                                 .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                          to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                              By
                                                                                             DEPUTY UNITED STATES MARSHAL
